Citation Nr: 0401840	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-10 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from June 1985 to 
September 1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board or BVA) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  

The RO denied entitlement to service connection for PTSD.

In November 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge sitting in Washington, DC, 
a transcript of which has been associated with the claims 
file.

In January 2004, the Board advanced this appeal on the 
docket, finding that the requirements of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2003) had been met. 


FINDING OF FACT

The record contains credible supporting evidence of claimed 
stressors during military service that support the diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2001) and as amended at 67 Fed. Reg. 10331-
10332 (March 7, 2002), 3.159 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record reflects that the veteran had active service in 
the Southwest Asia theater of operations from December 1990 
to July 1991 as a squad leader in the 155th Transportation 
Company.  His duty military occupation specialty at that time 
was listed as motor transport operator.  His service medical 
records including the examination in August 1991 for 
separation are pertinently unremarkable.  Although he listed 
nightmares among other claims in his initial VA compensation 
application in 1997, the VA medical records from the mid 
1990's that supplemented his application did not contain any 
reference to PTSD or any other psychiatric disorder.

The claim of service connection for PTSD in June 2001 was 
supported with contemporaneous VA medical records and copies 
of photographs identified and described by the representative 
as showing enemy soldiers killed in action, reportedly from 
SCUD missile attacks the veteran witnessed.  It was reported 
in the initial intake assessment early in 1997 that he had 
seen dead Iraqis and had been under SCUD attack.  He 
mentioned serving in the "El Jabel" (or "Al Jubal" as 
reflected in his PTSD information letter) area and Kuwait.  
His recollections included seeing pieces of missiles falling 
"all over".  After VA completed the evaluation of cardinal 
and associated symptoms of PTSD, the clinical records show 
the PTSD diagnosis late in 2001.  The records for the several 
month period overall show the recollection of viewing dead 
bodies and exposure to SCUD missile attacks being reported 
consistently.   

The record shows that the VA psychiatric examiner in December 
2001 noted the veteran's complaint of nightmares from Persian 
Gulf experiences that were noted as his claim that SCUD 
missiles flew overhead the entire time and seeing dead bodies 
in Kuwait.  The examiner diagnosed PTSD and indicated that 
initial skepticism regarding the claim was in essence 
overcome through the consistency of the veteran's 
presentation in the record.  His attending physician also 
stated the veteran suffered from PTSD as a result of his 
"combat experiences".  VA hospitalized the veteran for an 
exacerbation of PTSD early in 2002.

In September 2002 the U.S. Armed Services Center for Unit 
Records research (USASCRUR) provided extracts of unit record 
for the 155th Transportation Company corresponding to the 
veteran's period of service.  It was noted that in March 1991 
the main base camp was Al Jubayl prior to movement into 
Kuwait and that record showed no direct SCUD firings at Al 
Jubayl during January-February 1991.  It was also noted that 
in deploying the advanced party to the Kuwait City area in 
March 1991, the unit passed through and worked in areas that 
contained the destruction of war.

The record contains internally generated VA documents dated 
in November 2002 that indicate a reviewer felt the evidence 
including information from the USASCRUR corroborated the 
claimed stressors and was sufficient to grant the claim.

At the Board hearing, it was noted that the veteran had taken 
the photographs previously entered into in the record and he 
elaborated upon the scenes (T 2, 6).  He recalled his 
exposure to SCUD missile attacks was in a general area of his 
unit's location (T 3-5).  At the hearing he supplemented the 
record with a document, identified as a Department of Defense 
generated report, regarding SCUD missile incidents (T 10-11). 


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Statement of policy. Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  38 C.F.R. § 3.103(a).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  VA may 
issue regulations clarifying the types of activities that 
will be considered to fall within the scope of the term.  
VAOPGCPREC 12-99.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. 



If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 

Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f), (effective prior to March 7, 
1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

Service connection for post- traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below: 

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

(2) If the evidence establishes that the veteran was a 
prisoner-of- war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. 





Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f) as 
amended effective March 7, 2002, 67 Fed. Reg. 10330-10332 
(March 7, 2002).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000 
(hereafter VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (codified mainly at 38 U.S.C.A. §§ 5103 and 
5107 as amended).


Analysis

Initially, the Board will simply note for the record that it 
has complied with the threshold requirements of notice and 
duty to assist the appellant in developing the facts needed 
to substantiate this claim.  Veterans Claims Assistance Act 
of 2000 (hereafter VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (codified mainly at 38 U.S.C.A. §§ 5103 
and 5107 as amended).

Thus the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim as the 
issue essentially turns on the interpretation of evidence in 
a record that appears to be complete.  See Dixon v, Gober, 14 
Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. App. 178, 
184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 (1994).  

As will be apparent in the discussion that follows the Board 
concludes that the record contains competent, probative 
evidence that supports a favorable determination on the 
record.  In view of the foregoing, there is no need to delay 
resolution of the claim.  See for example Baker v. West, 
11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  See also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  



Service Connection for PTSD

To establish service connection for PTSD the three elements 
necessary are: 1) a current medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  

As noted previously in this decision the initial VA 
compensation claim in 1997 did not reflect any psychiatric 
disorder and the RO adjudicated the claim as one for so-
called undiagnosed illness.  

However, with the initial claim for PTSD several years later 
there is medical evidence showing a consistent diagnosis of 
PTSD that presumably conforms to the diagnostic criteria that 
VA currently follows.  See for example, 38 C.F.R. § 4.125; 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Indeed, the 
initial intake was equivocal regarding the PTSD diagnosis but 
evidentially the follow-up evaluation produced sufficient 
evidence to support the diagnosis as being linked to events 
in the Persian Gulf.  

Thereafter, the VA examiner late in 2001 elaborated on the 
impressions from the record and interview that supported the 
PTSD diagnosis.  His attending physician also stated the 
veteran suffered from PTSD as a result of his "combat 
experiences".  YR v. West, 11 Vet. App. 393 (1998) holds 
that to establish service connection for PTSD, an opinion by 
a mental health professional based on a post service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor.  

However, here the question is whether the alleged stressors 
are supported with credible supporting evidence.  The 
amendment of section 3.304(f) was intended to correct certain 
regulatory deficiencies principally regarding PTSD claims 
based upon combat stressors.  
Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to mental disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.  The amendment required that 
the medical evidence diagnosing PTSD comply with 38 CFR 
4.125(a), which requires that diagnoses of mental disorders 
conform to DSM-IV.  

The Board is obliged to determine whether the veteran has 
provided credible supporting evidence of the claimed 
stressors.  This is because he does not show any of the 
military awards or decorations that could allow for a 
favorable determination without other "credible" evidence 
of the claimed stressors, and it does not appear from the 
record, or through the nature of the veteran's consistently 
asserted stressors, that he engaged in combat with the enemy.  

The changes to section 3.304(f) in 1999 are significant since 
they clarify the significance of the determination of 
engaging in combat with the enemy in the adjudication on the 
merits.  The amendment in 2002 was not a substantive change 
to this provision.  If the claimed stressor is not combat 
related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor, and must be 
corroborated by credible supporting evidence.  

However, if the veteran engaged in combat with the enemy, he 
is entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service, or unless the Board finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  Gaines v. West, 11 Vet. App. 353 (1998), referring to 
Cohen, 10 Vet. App. at 146-47.  

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  See for example Patton v. West, 12 Vet. App. 272, 
280 (1999).  
The question as to credible supporting evidence of a 
stressor's existence remains an adjudication determination, 
unlike the current existence of PTSD, which is a medical 
determination.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); see also Fossie v. West, 12 Vet. App 1 (1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board finds, 
for the reasons discussed below, the evidence does favor 
service connection.   See for example the discussion in 
Patton, 12 Vet. App. at 280-82 and in Cohen, 10 Vet. App. at 
142-43 and Gaines v. West, 11 Vet. App. 353, 358-60 (1998).

The Board has noted the VA rating information that 
interpreted evidence received from the USASCRUR as in essence 
credible supporting evidence of the veteran's claimed 
stressors.  The Board notes the reference material provided 
by the veteran that supplements the information received from 
the USASCRUR.  In view of the evidence overall, the Board 
must conclude that the claim for service connection should be 
granted.  

There is satisfactory evidence of the SCUD incidents in the 
area of operations and examiners have noted the photographic 
evidence and the recollections attributed to it.  Further 
there is evidence to corroborate the veteran's presence in an 
area showing the "destruction of war" depicted in his own 
photographs.  Both have been mentioned in the various 
assessments that have reported the diagnosis of PTSD.  Thus 
the facts of this case seem to establish the credible 
supporting evidence as discussed in Pentecost v. Principi, 16 
Vet. App. 120, 128-29 (2002) and the Board concludes the 
reasoning in that decision supports the same result in this 
case. 

The Board is bound by the regulations and the implied 
standard of proof for service connection under section 
3.304(f).  The credibility and weight to be attached to 
evidence is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  As noted in the 
December 2001 examination report, the veteran has made a 
consistent presentation, which the Board finds is in his 
favor.  He has also been generally consistent in his writing.  
In addition, the Board finds it significant that VA rating 
information interpreted evidence received from the USASCRUR 
as, in essence, credible supporting evidence of the veteran's 
claimed stressors.  Although that opinion was ultimately 
rejected, the Board finds the additional evidence from an 
official source regarding the location of missile attacks 
adds further support to the veteran's claim since it 
documents his general area of operations was affected.  

The Board has stated the reasoning to assign significant 
probative weight to the evaluations that support the 
diagnosis of PTSD related to events he experienced during his 
service in Southwest Asia and the other evidence that 
corroborates the claimed stressors.  Thus, the Board 
concludes the critical elements that must be present in this 
case to support service connection for PTSD are shown.  
Accordingly the appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



